Citation Nr: 1014182	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-36 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for a left knee disability, including degenerative joint 
disease, meniscal injury and joint effusion, rated under 
Diagnostic Code 5257, for moderate lateral instability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1958 until 
July 1960.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2008 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  


FINDING OF FACT

1.  The Veteran's left knee disability is manifested by 
moderate lateral instability, prior to December 12, 2008.

2.  The Veteran's left knee disability is manifested by 
severe lateral instability, from December 12, 2008

3.  The Veteran's left knee disability is manifested by 
arthritis, pain, and noncompensable limitation of motion.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for left knee disability, under Diagnostic Code 5257 for 
lateral instability, prior to December 12, 2008, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.71a, Diagnostic Code 5257 (2009).

2.  The criteria for an evaluation of 30 percent, and no 
higher, for left knee disability, under Diagnostic Code 5257 
for lateral instability, from December 12, 2008, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, 
Diagnostic Code 5257 (2009).

3.  The criteria for a separate 10 percent disability rating, 
and no higher, for a left knee disability, under Diagnostic 
Codes 5003 and 5260 for degenerative joint disease with pain 
and limited motion, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5260 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA.  
Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review, the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the appellant in 
February 2008, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him that the 
evidence must support a worsening of his disability to 
substantiate the claim.  The letter also informed him of VA's 
duty for obtaining pertinent evidence under federal control 
and that it would aid him in obtaining pertinent evidence not 
under federal control, but that it was his responsibility to 
obtain such evidence.  

Moreover, with respect to the Dingess requirements, the 
February 2008 letter also provided the appellant was given 
notice of what type of information and evidence he needed to 
substantiate his claim for an increased rating as this is the 
premise of the claim.  It is therefore inherent that the he 
had actual knowledge of the rating element of the claim.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting him 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and the 
Veteran has submitted statements.  Although the Veteran has 
identified additional medical records, in February 2008, the 
Board notes that the current claim is one for an increased 
rating and that the records identified would not be 
applicable in rating the Veteran's current knee disability.  
As such, the Veteran was not prejudiced by any failure to 
obtain these records.  

In addition, he was afforded VA medical examinations, most 
recently in December 2008 and January 2009, which provided 
specific medical opinions pertinent to the rating issues on 
appeal.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law 
 
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  A recent decision of the United 
States Court of Appeals for Veterans Claims (Court) has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In addition, in evaluating 
disabilities of the musculoskeletal system, it is necessary 
to consider, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement and weakness.  38 C.F.R. §§ 4.44, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14 (2005). However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code. 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Separate ratings may be assigned for a knee disability under 
Diagnostic Codes 5257 or 5259 and 5003 where there is x-ray 
evidence of arthritis in addition to recurrent subluxation or 
lateral instability, but only if there is additional 
disability due to limitation of motion.  See VAOPGCPREC 23-97 
and VAOPGCREC 9-98.

Consideration was also given to assigning separate ratings 
under Diagnostic Code 5258, which provides for a maximum 20 
percent evaluation for cartilage, semilunar, dislocated with 
frequent episodes of "locking," pain, and effusion into the 
joint, and Diagnostic Code 5259, which allows a maximum of 10 
percent for cartilage, semilunar, removal of, symptomatic.  
However, consideration of those codes would constitute 
pyramiding.  Diagnostic Code 5259 requires consideration of 
sections 4.40 and 4.45 because removal of the semilunar 
cartilage may result in complications producing loss of 
motion.  VAOPGCREC 9-98.  The Board further notes that the 
evidence of record does not indicate symptoms such as 
ankylosis or tibia and fibula impairment or genu recurvatum 
such that separate disability ratings would be warranted 
under Diagnostic Codes 5256, 5262, or 5263.  

VA standards describe normal range of motion of the knee as 
from 0 to 140 degrees.  See 38 C.F.R. § 4.71, Plate II. 

Degenerative arthritis established by x-ray findings are 
evaluated under Diagnostic Code 5003, which in turn is 
evaluated based on the limitation of motion under the 
appropriate Diagnostic Code for the specific joint involved, 
or in this case, Diagnostic Code 5260 for limitation of leg 
flexion and Diagnostic Code 5261 for limitation of leg 
extension. Where there is x-ray evidence of arthritis and 
limitation of motion, but not to a compensable degree under 
the Code, a 10 percent rating is for assignment for each 
major joint affected. 38 C.F.R. § 4.71, Diagnostic Codes 
5003. The knees are considered major joints. 38 C.F.R. § 
4.45.

Under Diagnostic Code 5260 a noncompensable evaluation is for 
assignment when flexion is limited to 60 degrees, a 10 
percent evaluation when flexion is limited to 45 degrees, a 
20 percent evaluation when flexion is limited to 30 degrees, 
and a 30 percent evaluation for flexion limited to 15 
degrees. Under Diagnostic Code 5261, a noncompensable 
evaluation is also for assignment when extension is limited 
to 5 degrees, while a 10 percent evaluation is for assignment 
when extension is limited to 10 degrees, a 20 percent 
evaluation when extension is limited to 15 degrees, a 30 
percent evaluation when extension is limited to 20 degrees, a 
forty percent evaluation when extension is limited to 30 
degrees, and a 50 percent evaluation when extension is 
limited to 45 degrees.

Another potentially applicable regulation is Diagnostic Code 
5257, under which a 10 percent evaluation would be warranted 
with evidence of slight recurrent subluxation or lateral 
instability.  A 20 percent evaluation would be warranted for 
moderate recurrent subluxation or lateral instability.  A 30 
percent evaluation would only be warranted for severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.  

Merits of the Claim
 
The Veteran essentially contends that his service-connected 
left knee disability is more severe than indicated than the 
20 percent disability rating that he currently receives under 
Diagnostic Code 5257 for lateral instability.

The Veteran received a VA examination in February 2008.  At 
that time, he denied episodes of dislocation or recurrent 
subluxation.  The VA examiner found the Veteran to have pain 
in the peripatellar area without weakness of fatigue after 
repeated flexion and extension of the left knee.  The 
examiner found the knee to have tenderness, but no effusion 
or edema.  The examiner also found no callosities or abnormal 
weight bearing, though the Veteran had an antalgic gait, and 
was limping from the left leg.  The examiner found no 
ankylosis.  The examiner noted ranges of motion to include 0 
to 140 degrees of flexion, with a functional loss of 30 
degrees due to pain; and 0 to 30 degrees of extension, with a 
functional loss of 0 degrees due to pain.  The VA examiner 
also found varus and valgus to be neutral and no instability.  

The February 2008 VA examiner diagnosed the Veteran with left 
knee degenerative joint disease, left knee meniscal injury 
(status post surgery and residual instability) and left knee 
joint effusion.  The examiner also noted pain, including on 
repeated use and during flare-ups, fatigue, weakness, lack of 
endurance and incoordination.  

The Veteran's VA outpatient treatment records generally 
indicate continued treatment for his left knee disability.  
For example, a February 25, 2008 VA outpatient treatment 
record noted that the Veteran complained of constant, 
moderate to severe bilateral knee pain, with a limited range 
of motion and thigh muscle atrophy.  The examiner also noted 
associated episodes of instability.  An April 2008 VA x-ray 
found the Veteran to have severe osteoarthritic changes at 
the left femoropatellar joint.  

A July 1, 2008 VA outpatient treatment record found the 
Veteran to have tenderness in the posterior knee.  The 
examiner found his range of motion for flexion to be within 
normal limits and extension to be -10 degrees.  A December 
2008 VA outpatient treatment record also noted that the 
Veteran received a left knee corticosteroid injection.  

VA provided another VA examination on December 12, 2008.  The 
Veteran reported constant left knee pain, which was worse 
when transversing the stairs and on cold and rainy days.  The 
Veteran reported instability, but denied episodes of 
dislocation or subluxation.  

The December 2008 VA examiner found the Veteran's knee to 
have bony joint enlargement and tenderness.  The examiner 
noted crepitation, grinding and patellar abnormality, 
specifically abnormal tracking.  The VA examiner also noted a 
meniscus abnormality, including locking and effusion, as well 
as the meniscus being surgically absent.  
 
The December 2008 VA examiner found objective evidence of 
pain with active motion, with flexion of 8 to 96 degrees and 
8 to 92 degrees after repetitive motion;
 and extension to be normal (0 degrees), and -8 to -10 
degrees after repetitive motion.  The examiner found no 
ankylosis.  

The December 2008 VA examiner found a left knee MRI to show 
medial and lateral meniscus tear and ACL ligament tear.  The 
examiner also found an x-ray to indicate severe 
tricompartmental osteoarthritis of the left knee and 
chondrocalcinosis.  The December 2008 VA examiner diagnosed 
the Veteran with left knee severe degenerative joint disease, 
meniscal injury (status post surgery and residual 
instability), chondrocalcinosis, and (mild) joint effusion.

The December 2008 VA examiner further noted that the Veteran 
had mild problems toileting and grooming; moderate problems 
with chores, shopping, recreation, traveling, bathing, 
dressing and driving; and severe problems with exercise and 
sports.

A January 2009 VA medical opinion, which included a review of 
the claims file, found that the Veteran's current left knee 
chondrocalcinosis was not caused by or a result of his 
service-connected left knee disability.  The examiner 
clarified that chondrocalcinosis referred to the 
calcification in the menisci or articular cartilage due to 
the deposition of calcium pyrophosphate dihydrate crystal, 
dicalcium phosphate dihydrate, calcium hydroxyapatite 
crystals, or a combination of those.  The examiner noted that 
left knee chondrocalcinosis is a different disability with a 
different etiology when it is compared with the service-
connected condition of left knee degenerative joint disease 
and left knee meniscal injury (status post surgery and 
residual instability).  

As an initial matter, the Board notes that although the 
Veteran is not service-connected for chondrocalcinosis, his 
already service-connected knee disability will be considered 
on the basis of all the applicable knee codes possible.  The 
record does not indicate that the chondrocalcinosis would 
have provided additional benefits in regards to the Veteran's 
service-connected left knee disability

As previously indicated, under Diagnostic Code 5257, a 20 
percent evaluation is warranted for moderate recurrent 
subluxation or lateral instability.  A 30 percent evaluation 
would only be warranted for severe recurrent subluxation or 
lateral instability.  

The evidence of record indicates that prior to the December 
12, 2008 VA examination, the evidence of record does not 
indicate that the Veteran's left knee disability was not 
characterized by more than moderate lateral instability.  
During the February 2008 VA examination, he denied episodes 
of dislocation or recurrent subluxation.   The VA examiner 
found varus and valgus to be neutral and no instability, and 
diagnosed the Veteran with left knee degenerative joint 
disease, left knee meniscal injury (status post surgery and 
residual instability) and left knee joint effusion.  A 
February 25, 2008 VA outpatient treatment record noted 
associated episodes of instability.  The evidence of record 
thus indicates that although the Veteran did have some knee 
instability, it was not demonstrated by more severe symptoms 
indicative of a rating in excess of his previously granted 20 
percent disability rating.  Indeed, in February 2008, the 
Veteran in fact denied dislocation and recurrent subluxation 
and the examiner found no instability.

However, the evidence of record indicates that the Veteran's 
left knee disability instability was indicated as more 
severe, in the December 12, 2008 VA examination.  At that 
time, the Veteran actually complained of left knee 
instability, though the VA examiner did not find instability.  
In addition to the Veteran's credible reports of instability, 
the medical findings of the December 2008 VA examination, 
indicate additional symptoms that could indicate an increased 
severity in regards to the Veteran's left knee disability, 
including crepitus and effusion, which was not noted prior to 
December 12, 2008.  Thus, giving the Veteran the benefit of 
the doubt, a 30 percent evaluation, the maximum rating 
possible under Diagnostic Code 5257, is granted from December 
12, 2008, the date of the evidence of record indicating 
severe lateral instability.  

Additionally, the records generally indicate decreased range 
of motion in regards to the Veteran's left knee.  As 
previously noted, VA standards describe normal range of 
motion of the knee as from 0 to 140 degrees.  See 38 C.F.R. § 
4.71, Plate II. 

The February 2008 VA examination found the Veteran's range of 
motion to be from 0 to 140 degrees of flexion, with a 
functional loss of 30 due to pain; and 0 to 30 degrees of 
extension, with a functional loss of 0 degrees due to pain.  
The December 2008 VA examiner found objective evidence of 
pain with active motion, with flexion of 8 to 96 degrees and 
8 to 92 degrees after repetitive motion; and extension to be 
normal (0 degrees), and -8 to -10 degrees after repetitive 
motion.

Such ranges of motion do not warrant compensable disability 
ratings based on either 5260 or 5261.  However, as discussed 
previously, the Veteran has x-ray evidence of arthritis.  The 
Veteran's left knee arthritis, in conjunction with his 
limitation of motion, to a non-compensable degree under 
Diagnostic Code 5260, and pain on motion, warrants him a 10 
percent evaluation under Diagnostic Codes 5003 and 5260.  

Finally, the disability does not warrant referral for extra-
schedular consideration.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation is made.  38 
C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
and the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id.; 
see also 38 C.F.R. § 3.321(b)(1) (governing norms include 
marked interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id.   The Board 
finds that no exceptional or unusual factors are in evidence, 
such as marked interference with employment or frequent 
periods of hospitalization, which would warrant an 
extraschedular evaluation.   

The evidence demonstrates that the Veteran's left knee 
disability does not warrant a rating in excess of 20 percent 
for instability under Diagnostic Code 5257, prior to December 
12, 2008, but that a 30 percent rating would be warranted 
from December 12, 2008.   Additionally, a separate 10 percent 
rating is warranted under Diagnostic Codes 5003 and 5260 for 
arthritis, pain and limitation of motion.  As the evidence of 
record is at least at an approximate balance for these 
separate ratings, the benefit of the doubt rule applies.  
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  A separate 
10 percent disability rating under Diagnostic Codes 5260 and 
an increased rating under Diagnostic Code 5257, of 30 percent 
and no higher, from December 12, 2008, is granted.  An 
increased rating under Diagnostic Code 5257 prior to December 
12, 2008, however, is denied.


ORDER

An evaluation in excess of 20 percent for a left knee 
disability under Diagnostic Code 5257, for moderate lateral 
instability, prior to December 12, 2008, is denied.

Entitlement to a rating of 30 percent, for a left knee 
disability under Diagnostic Code 5257, for severe lateral 
instability manifested by symptoms including meniscal injury, 
crepitus, and joint effusion, from December 12, 2008, is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

Entitlement to separate 10 percent rating evaluation for the 
entire appeal period, for arthritis of the left knee with 
pain and noncompensable limitation of motion, under 
Diagnostic Codes 5003 and 5260, is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


